\b

‘°

Case 5:18-cV-01219-C Document 5 Filed 12/20/18 Page 1 of 27

UNITED STATES DISTRICT COURT FOR
FOR THE WESTERN DISTRICT OF OKLAHOMA

 

Paul Anthony Hatton,

Plaintiff, and
Case NQ-. CIV-lS-CIV-18-01219-C

FlLED

nFr. 2 0 2013

CARMELITA REEDER SH|NN
. CLERK
lBJ.YS. DlST. CSE z, WESTERN DlST. OKLA.
lDEPUTY

George L. Mothershed,
Intervenor-Plaintiff,
vs.

Justices of the Oklahoma Supreme

Court and ]udges of the Court of Civil
Appeals of the State of Oklahorna,

Defendants.

\/\/\_/V\./\/\/\_/V\_/\_/V\./\./\/V

 

MOTION OF GEORGE L. MOTHERSHED TO INTERVENE AS A
PARTY INTERVENOR-PLAII\TTIFF AND MEMORANDUM OF LAW IN SUPPORT

Proposed Intervener-Plaintiff George L. Mothershed (“Mothershed”) respectfully
moves this Court for leave to intervene as of right under Rule 24(a)(2) of the Federal
Rules of Civil Procedure, or in the alternative, permissiver intervention under Rule
24(b)(1). Pursuant to Federal Rule of Civil Procedure Rule 10(c) Mothershed adopts Word
for Word the Paul Anthony Hatton, Plaintiff’s complaint and his claims for prospective
declaratory and prospective injunctive relief (Doc. 1) With the following additions:

(a) In the caption add: “And George L. Mothershed” as a party Intervenor-Plaintiff.

(b) In the opening prefatory paragraph after Plaintiff Paul Anthony Hatton add: and
Intervener-Plajntiff George L. Mothershed, replacing (“Hatton”) With (“Hatton and

Case 5:18-cV-01219-C Document 5 Filed 12/20/18 Page 2 of 27

Mothershed” or “Plaintiffs”) and the same name addition throughout the complaint
(Doc. 1). Mothershed is a citizen of Arizona.

(c) In paragraph numbered 1, add: Defendants ]udge Kieth Rapp, Judge John
Fischer, ]udge Jerry L. Goodman.

(d) At page 4, beginning paragraph numbered l(b), after Ernbrace Home Loans Inc.

Plainti§f,[App_ellee, vs Paul Anthony Hatton, Defendanfc,[Appellantl and Shelia lo
Hatton; Unknown Successors of Edith M. Renniel if any; lohn Doe, as Occupant of
the Premises; and lane Doe, as Occup_ant of the Premisesl Defendants, Case No.
SD-117581 (“Hatton appeal”) add: Apache vs Mothershed et al, Case No.
SD-115367 (“Hatton and Mothershed’s appeals”) and thereafter in the complaint

replace “Hatton appeal, with Hatton and Mothershed’s appeals.

 

 

 

2. Oklahoma appellants have no discretion whatsoever as to whether or not they can
or cannot participate in a Rule 1.36 appeal. Appellants are strictly compelled, forced and
strictly constrained by the Defendants to become Rule 1.36 appellants. Should a Rule 1.36
appellant be granted leave to tile a merits brief in a Rule 1.36 appeal, the Oklahoma
appellate courts will receive and Ele that brief. Rather than addressing the merits of the
issues set forth in that filed brief, in complete disregard or ignorance of the issues raised
in the parties’ appellate briefs, those reviewing appellate ]ustices or Judges will conduct
the Rule 1.36 appeal, alone and singularly, on the record. Under Rule 1.36 appeals With
no merits brief to frame the appellate issues the Oklahoma appellate courts in each
appellate review is simply conducted where those Justices or Judges unrestrained
with the issues framed and set forth in that brief they roam the entire range of the
record with their unfocused and without purpose-specific general review of the

appellate record. They sua sponte raise and, often, reframe, address those facts and

_2_

Case 5:18-cv-Ol219-C Document 5 Filed 12/20/18 Page 3 of 27

issues Which they, alone, Wish to address often the total disregard of the appellate
issues of the parties. Without an appellate review based a review of the issues
raised and framed by the parties’ essential and necessary merits appellate briefs,
a Rule 1.36 “appeal” is at best not in-fact an appellate review but it, merely, is a
second guessing of the trial court by the Defendants, Defendants’ Rule 1.36
appeals are a retrial on the record in appellate drag. Still, only a trial and never is
a proper common law appellate review of the trial court. Here, consequently,
Plaintiff and Plaintiff-Intervenor have suffered substantial ongoing U.S.
Constitutional injuries in fact by being prohibited from Hling an appellate brief and
are openly threatened with the Defendants’ strict enforcement1 of that rule
because Hatton and Mothershed are, respectively, being barred from their rightful
filing of an appellate merits brief and the Defendants’ appropriately confining their
review, consideration, deliberation, and address of the merits of issues raised and
framed in that brief, and, consequently, as Rule 1.36 appellants they have has been
shut out of state appellate courtz. A constitutional attack voiding the law, Oklahoma

Supreme Court Rule 1.36 would likely relieve Mothershed of the complained of injuries

 

1 Ladra v. New Dominionl LLC, 2015 OK 53, ‘|l 6, 353 P.3d 529, 531.

2 Ladra v. New Dominion LLc, 2015 oK 53, 11 6, 353 P.3d 529, 531.

 

-3_

Case 5:18-cv-Ol219-C Document 5 Filed 12/20/18 Page 4 of 27

gives him Article HI standing to challenge that law. Mer€o.v.(lLIma
Environmental Study Group, 438 U.S. 59, 72-7 8 (1978)(“Where a party champions his own
rights, and where the injury alleged is a concrete and particularized one which will be
prevented or redressed by the relief requested, the basic practical and prudential concerns
underlying the standing doctrine are generally satisfied when the constitutional requisites
are met.”)3; e.g., Bryan v. Yellen, 447 U.S. 352, 366-368 (1980); Watt v. Energy Action
Education Foundation, 454 U.S. 151, 160-162 (1981). Plaintiff and Intervenor-Plaintiff
have each, sustained at the hands of the Defendants "[a] distinct and palpable injury" which
is the Defendants’ denial of their full access4 to the state appellate courts in denial of their
First Amendment free speech right and right to petition of access that is adequate,
effective and meaningful through filing and not having considered a rightful appellate

merits brief arising from Rule 1.36's prohibition and Defendants’ threatened strict

 

3 In Duke Power the substantive issue was whether the Price-Anderson Act, 42 U.S.C.
§ 2210(c), (e) (1976), a federal statute limiting the recovery available to victims of a nuclear
disaster, violated the fifth amendment due process rights of potential victims to whom the Act
might apply. Neither an actual or a threatened disaster had triggered the suit, nor was there any
prospect that the statutory limitation would soon, if ever, be applied. Yet a federal district court
declared the statutory limitation unconstitutional On appeal, the Supreme Court without addressing
standing reversed on the merits, affirming the constitutionality of the Act. See, Duke Power's
implications on the doctrine of standing, see Varat, Varltlble ]usticiability and the Duke Power Case,

58 TEX. L. REV. 273 (1980).

 

4 Access is defined as “encompass[ing] all the means a defendant or petitioner might require
to get a fair hearing from the judiciary on all charges brought against him or grievances alleged by
him." Gilmore v. meh, 319 F. Supp. 105, 110 (N.D. Cal. 1970, aff’d per curiam sub nom., Younger
v. Gilmore, 404 U.S. 15 (1971).

_4_

Case 5:18-cV-Ol219-C Document 5 Filed 12/20/18 Page 5 of 27

enforcement5 of that rule blocking Hatton and, Mothershed, respectively, from
rightfully and U.S. constitutionally protected his filing of an appellate brief and that
injury is "a fairly-traceable causal connection between the claimed injury and the

challenged conduct." Duke, 438 U.S. at 72, i.e, prohibition against filing a merits

 

appellate brief and their enforcement6 of that prohibition and Defendants’ ongoing
and real threatened enforcement7 of that prohibition Plaintiff and Plaintiff-
Intervenor have alleged facts sufficient to meet this test of standing; each have
alleged harm with which touch and concern each, every, and all state appeals
conducted under Rule 1.36. In Chamber of Corlimerce of U.S. v. Edmondson, 594
F.3d 742, 757 (10th Cir. 2010), it was decided that a group of business federations
could seek an injunction restraining the Oklahoma Attorney General from
enforcing a constitutionally void law requiring public employers to condition
eligibility for state contracts on the contractor’s use of a specific system for
verifying the immigration status of its workers. M. at 750. An injunction against
the Attorney General would alleviate the injury to some extent. Id. at 758. Much

like an injunction against the Defendants Would to some extent alleviate the Rule

 

5 Ladra v. New Dominion LLC, 2015 OK 53, ll 6, 353 P.3d 529, 531.

 

6 Ladra v. New Dominion LLc 2015 oK 53, 11 6, 353 P.3d 529, 531.

 

7 Ladra v. New Dominion, LLC, 2015 OK 53, ‘|l 6, 353 P.3d 529, 531.

-5_

Case 5:18-cv-Ol219-C Document 5 Filed 12/20/18 Page 6 of 27

1.36's U.S. constitutional injuries to Plaintiff and Intervenor-Plaintiff. Since the
Attorney General often prepared contracts at the request of public employers, an
injunction would preclude him from adding clauses requiring the use of the
designated verification system. I_d_. An injunction would also prevent the Attorney
General from filing or defending lawsuits on the basis of the challenged provision.
I_d_. Hatton’s and Mothershed’s injuries are not discrete Rule 1.36 U.S.
Constitutional injuries sustained by, both, Plaintiff or by Plaintiff-Intervenor and,
rather, they are open, obvious, grievous and seriqus constitutional injuries that are
redressable through the Court’s grant the requested injunctive and declaratory
relief. “An opposite holding,” the court explained, “would contravene Supreme
Court precedent so as to require complete redressability.” Id. at n. 16. see also
Planned Parenthood of Kan. & Mid-Mo. v. Mose;;, 747 F.3d 814, 833 & n.4 (10th Cir.
2014). Rule 1.36's denial of Plaintiff’s and Intervenor-Plaintiff’s access to the
Oklahoma appellate courts “rest on the recognition that the right is ancillary to the
underlying claim, without which a plaintiff [or intervenor] cannot have suffered
injury by being shut out of court.” Christophgr v. Harbury, 536 U.S. 403, 415
(2002).

3. STANDING: (a) Mothershed would particularly direct the Court to the

Case 5:18-cv-Ol219-C Document 5 Filed 12/20/18 Page 7 of 27

complaint (Doc.l, il 4(c)) “4(c) FOURTH GROUNDS FOR RIGHT OF ACCESS TO
THE OKLAHOMA COURTS STAND]NG FOR PLAINTIFFS’ RIGHT TO
REMEDY ]N THIS COURT.” Mothershed has forward-looking standing because
his Apache v. Mothershed official action of the Defendants in their strict enforcing
and their ongoing threat of strict enforcing8 through ordering his merits appellate
brief stricken9 under Rule 1.36 prohibited him from filing an appellate merits brief
denying and shutting out from his full and fair accessl° to the state appellate courts
and the opportunity to fully litigate his appeal prior to the ]anuary 18, 2017
decision. Christopher v. Harb_ug;, 536 U.S., 413-14(citing Bounds v. Smith, 430

U.S. at 828, and Lewis v. Casey, 513 U.S. at 346-48). T he right of access to the

 

8 Ladra v. New Dominion, LLc, 2015 oK 53, 11 6, 353 P.3d 529, 531.

9 Under the rules for accelerated summary disposition appeals, no briefing shall be allowed
unless ordered by the appellate court. Okla. Sup. Ct. R. 1.36(g). Instead, “‘[a]n appellate court shall
confine its review to the record actually presented to the trial court.’ Id. It is evident, therefore, that
a party shall not include new arguments or authorities--which would have the effect of briefing the
issues--in her Petition in Error. When a party attempts to circumvent this rule, appellate courts are
to strike those parts of the petition that exceed the scope allowed by Rule 1.36(g). See, e.g.,
Simington v. Parke , 2011 OK CIV APP 28, il 6, 250 P.3d 351, 353-54" O'Fee;y v. Smith, 2001 OK
CIV APP 142, ll 3, 38 P.3d 242, 244”; Ladra v. New Dominlon LLC 2015 OK 53, ‘ll 6, 353 P.3d 529,
531. Plainly, Rule 1.36 "as applied” is strictly enforced to fully deprive, prohibit and prevents
appellants Halls their exercise of their First Amendment Due Process right of access to that court
through probiting the filing of an appellate merits brief.

 

10 Procunier v. Martinez, 416 U.S. 396, 419 (1974) (describing right of access to courts as
part of constitutional due process of law requirements “Regulations and practices that unjustifiany
obstruct the availability of professional representation or other aspects of the right of access to the
courts are invalid."); see also Murray v. Giarratano, 492 U.S. 1, 11 n.6 (1989) (tracing right of access
to courts to due process and equal protection clauses of United States Constitution).

_7_

Case 5:18-cV-Ol219-C Document 5 Filed 12/20/18 Page 8 of 27

courts is well-established Christopher v. HarbM, 536 U.S., 415. Plaintiff’ s and
Intervenor’s claim is essentially the Defendants are in violation of his First
Amendment right of access to courts because he has been shut out his essential
access to state appellate courts under Rule 1‘36, is being prohibited from access
by that Rule, and is threatened with Defendants’ strict enforcement of that rule

from his filing of an appellate merits brief or his denied his “meaningful opportunity

 

to be heard,” a right long recognized under the Due Process clause. See Broddie

v. Connecticut, 401 U.S. 371, 377 (1971); Cl]g mbers v. Baltimore and Ohio R.R.,

207 U.S. 142, 148 (1907) (a state law barring the right of access to courts as "one

of the highest and most essential privileges of citizenship"); See also Blake v.

 

McClung, 172 U.S. 239, 249 (1898); Slaughter I;Iouse Cases, 83 U.S. (16 Wall.) 36,
7911 (1873); Van Deelen v. |ohnson, 497 F.3d 1151, 1155-1156 (10th Cir. 2007);
Silver v. Cormier, 529 F.Zd 161, 163 (10th Cir. 197 6)(affirming a section 1983 claim

against an agency official who threatened to Witthld money owing to plaintiffs if

 

11 It is said to be the right of the citizen of this great country, protected by implied
guarantees of its Constitution:

"to come to the seat of government to assert any claim he may have upon that
government, to transact any business he may have with it, to seek its protection, to
share its offices, to engage in administering its functions. He has the right of free
access to its seaports, through which operations of foreign commerce are conducted,
to the sub-treasuries, land offices, and courts of justice in the several States."

_g_

Case 5:18-cV-Ol219-C Document 5 Filed 12/20/18 Page 9 of 27

they sued the agency on an unrelated matter, stating that the "right of access to the
courts cannot be infringed upon or burdenecj"). Mothershed complains he has
been shut out of Oklahoma appellate courts by Defendants’ Rule 1.36's prohibition
against his filing of an appellate merits brief and their ongoing threatened strict
enforcement of that rule in his AM§ appeal to identify and argue the merits of
the issues of his appeal. The right of access to state courts applies not only to the
actual denial of access to the courts, but also to situations in which the plaintiff has
been denied meaningful access by some impediment put up by the defendant, i.e.,
Rule 1.36's prohibition and Defendants’ enforcement of that impediment from his
filing an appellate merits brief. Alexander v. l\_/lav gp ubrie, 982 F.Zd 307, 308 (8th Cir.
1992). Rule 1.36 and its strict enforcement by ordering merits appellate briefs be
stricken or that his brief be disregarded by the appellate courts are actionable
impediments placed on Mothershed by the Defendants under Rule 1.36.

Defendants’ Rule 1.36 prohibition against Mot hershed’s filing of a merits appellate
briefs, threatened strict enforcement of that rule by ordering his brief prohibited,
disregarded or stricken are Defendants’ official misconduct was so severe as to
“render[ ] hollow his right to seek [state appellate] redress,” Bell v. Cit_:y of

Milwaukee, 746 F.2d 1205, 1261 (7th Cir.1984), overruled on other grounds by

Case 5:18-cV-Ol219-C Document 5 Filed 12/20/18 Page 10 of 27

Russ v. Watts, 414 F.3d 783 (7th Cir.2005). ,.1 cases challenging filing fees as a
denial of court access, “the object is an order requiring waiver of a fee to open the
courthouse door for [future] desired litigation.” Ch_risg)p__herv.I-IaM, 536 U.S.
at 413 (citing §M)_nne_cti_cut, 410 U.S. at 372, and MM_SLL 519 U.S.
102, 106-07 (1996))(Doc. 1, ‘ll 4(c), footnote 18); |ennings v. Cit_:y of Stillwater, 383
F.3d 1199, 1208-09 (10th Cir. 2004) (distinguishing between “forward looking” and
“backwards looking” court access claims); Donahue v. Hoey, 109 F.App'X 340,
356-57 (10th Cir. 2004) (unpublished)(stating that intentional destruction of
evidence can constitute a violation of the right of access to the courts). In
Mothershed’s forward-looking claims, “the opportunity has not been lost for all
time;” rather, it has been lost in the short term. Christopher v. Harbg, 536 U.S.
at 413. Here with this Court finding Rule 1.36 to be unconstitutional and all Rule
1.36 appellate proceedings null, void, of no effect and enjoining Rule 1.36
proceedings Mothershed’s loss in the Apache appeal would not be lost for all time
with that impediment removed, i.e., his right to file an appellate brief, his loss
would be for a short time. Mothershed’s claim is forward looking because his

“opportunity has not been lost for all time;” rather, it has been lost in the short

term. Christopher v. Harbury, 536 U.S. at 41;3. Mothershed’s opportunity The

_1()_

Case 5:18-cV-Ol219-C Document 5 Filed 12/20/18 Page 11 of 27

objective of a forward-looking claim is to “place the plaintiff in a position to pursue
a separate claim for relief once the frustrating condition has been removed.”
gmis_tomer_v_.__l'larb_u_r!, 536 U.S. at 413. In contrast, backward-looking claims
“cannot now be tried (or tried with all material evidence), no matter what official
action may be in the future.” (_Jh_risgpmy_.lhr_bu_ly, 536 U.S. at 413-14.

Examples of backward-looking claims include police cover-ups over a period of
time that resulted in a plaintiffs inability to seek redress in state courts, See
Christopher v. Harbu_ry, 536 U.S. at 414 (Citiiig Foster v. Lake |ohnson, 28 F.3d
425, 429 (5th Cir. 1994), and Swekel v. River ij ouge, 119 F.3d 1259, 1261 (6th Cir.
1997)). The Court should focus on the complaint (Doc. 1) paragraph 4(c). because:
The claims of being made in this action of the Defendants’ denial and strict
enforcement of that denial of Plaintiffs’ First Amendment free speech right and
right of access to the Oklahoma appellate courts, and denial and strict enforcement
of that denial of his Fourteenth Amendment due process and equal protection
challenge to Rule 1.36 for being unconstitutional and all proceedings conducted
under Rule 1.36 are, too, unconstitutional. phristopher v. Harbug[, 536 U.S. at,
415. Mothershed has a retrospective claim for Defendants’ denial of access to

courts which is his injury sustained at the hands of the Defendants’ Rule 1.36 and

_11_

Case 5:18-cV-01219-C Document 5 Filed 12/20/18 Page 12 of 27

their strict enforcement of their prohibition from his filing a merits appellate brief.
This claim is “identif[ied as] a nonfrivolous, arguable underlying claim”. Plaintiffs’
right to file an appellate brief stems from the over 800 year tradition and custom
of the common law requiring appellant’s to prepare and file merits appellate briefs
for the Court to address and resolve the preserved appealed issues. Cf., Rule 1.1 1 1.
For the resolution and determination of these 42 U.S.C. § 1983 constitutional
claims, (a) First, Defendants’ Rule 1.36 prohibition against Plaintiff’s filing an
appellate merits brief, and (b) too, Defendants’ conducting and determining appeals
without having an appellate merits brief to frame the facts and the preserved legal
issues for the appellate court to weigh, consider, decide and resolve in their
disposition of the state appeal, both, (c) establish Plaintiff’ s and Intevenor’s injuries
in fact as the basis for their First Amendment Art. III standing in this Court and,
(d) too their injuries at the hands of the Defendants for this Court’s granting
Plaintiffs’ the relief of prospective declaratory judgment and permanent injunctive
relief on their § 1983 claims. The Plaintiff’s and Intevenor’s right to remedy or
relief through this Court’s grant to Plaintiff’ s and Intevenor’s claims against the
Defendants’ is a prospective declaratory judgment declaring Rule 1.36 to be from

the beginning, ]anuary 1, 1997, to be null, void and of no effect, to order all

_12-

Case 5:18-cV-01219-C Document 5 Filed 12/20/18 Page 13 of 27

decisions entered in Rule 1.36 appellate proceedings vacated, the mandates in
those Rule 1.36 appeals are to be ordered recalled from the trial courts, all Rule
1.36 appeals are, have been interrupted, and remain ongoing from each initial filing
of each appeal, and a permanent injunctive relief against all future Rule 1.36
proceedings, or proceedings conducted and decided without the Oklahoma
appellate courts’ not having considered and addressed issues raised in the parties’
appellate merits briefs are to be, therefore, are to be granted.

4. Mothershed fully adopts Plaintiff Hatton’s Plaintiff’s Motion for Preliminary
Injunction and Declaratory Relief (Doc. ) and the relief therein requested
Fed.R.Civ.P. 10(c). In adopting Hatton’s complaint (Doc. 1) and motion (Doc. )
Mothershed as the proposed Intervenor-Plaintiff has important interests parallel
with the interests of the Hatton in the conduct and the outcome of this litigation.
In its consideration of the pending complaint and motion for declaratory and
injunctive relief the Court, needs ask and address three questions:

(a) In their Oklahoma Rule 1.36 appeal do the Plaintiffs’ as state appellants’
have a First Amendment right and interest to access the Oklahoma appellate
courts and do they have the free speech right and right to petition as his
access to the state appellate court that is adequate, effective and meaningful
through filing and having considered an appellate merits brief as their
opportunity to fully litigate their appeals and to raise and advocate the merits
of all of his preserved appellate claims or defenses?

_13_

Case 5:18-cV-01219-C Document 5 Filed 12/20/18 Page 14 of 27

b) In their Oklahoma appeal do Defendants’ in the conduct and enforcement
of Rule 1.36(g) in Plaintiffs’ appeals deprive, prohibit or bar the Plaintiffs-state
appellants’ from their exercise of their First Amendment rights and interests of
their full and unimpeded access to the Oklahoma appellate courts and deprive them
of their First Amendment free speech rights and right to petition right to file an
opening appellate merits briefs to advocate all their claims or defenses (1) the
informal summary appellate procedures conducted by the Defendants under color of
state law in Plaintiffs’ Rule 1.36(g) appellate proceedings are and is inadequate or (2)
that particular state appellate proceeding subverts the a state appellant’s equal
access to justice, First Amendment free speech rights and right to petition,
Fourteenth Amendment equal protection of the law and due process of the law, then
under the First and Fourteenth Amendments a federal forum is available to vindicate
the Plaintiffs’ rights to free speech, right to petition, procedural due process and
equal protection as secured under the U.S. Constitution and the common law, 12
O.S. § 212?13

c) Is Rule 1.36 and are the Rule 1.36 proceedings conducted thereunder
unconstitutional because the Defendants’ have caused the deprivation, denial, and
prohibition of the Plaintiffs’ to be shut out of the Oklahoma appellate courts in
deprivation of all Rule 1.36 appellants’ First Amendment right of full access to
Oklahoma appellate courts, and their free speech right to file an appellate merits
brief, and their Fourteenth Amendment due process of law and equal protection of
the law; the Oklahoma appellate proceeding conducted under Rule 1.36 are all null,
void, and all Rule 1.36 decisions are of no consequence from the inception of that
Rule on ]anuary 1, 1997 ; all Rule 1.36 remain undecided from the date of the initial
iling of each appeal and each and every Rule 1.36 appeal are ongoing appeals; all
Rule 1.36 appeals are to be ordered vacated; the mandate in each Rule 1.36
appealed ordered recalled; and are to be heard by the Defendants on the merits?

Defendants have not been served with process. Mothershed has not contacted

 

12 Silver v. Slusher, 1988 OK 53, fl 10, 770 P.Zd 878, 883.(“ There are three separate sources

which give rise to the creation of rights under Oklahoma law: the state constitution, her statutes
and her common law.”)(footnote omitted and emphasis added).

13 Tenn. Elec. Power Co. v. Tenn. Valley Auth., 306 U.S. 118, 137 (1939) (recognizing

the existence of legal rights arising from the common law of property, contract, and tort).

_]_4_

Case 5:18-cv-01219-C Document 5 Filed 12/20/18 Page 15 of 27

the parties or their counsel to seek their consent on this motion to intervene.
Counsel(s) for Defendants’ has not been specifically identified at this very early
stage of this proceeding, therefore, Defendants have not taken a position on
Proposed Intervener-Plaintiff’ s motion, Plaintiff Hatton would affirmatively
consent to this motion, There are no other Plaintiffs or Defendants. In support of
this motion, Mothershed states the following:

6. The Court Should Grant Mothershed Intervention as of Right.

Upon filing of a timely motion, Federal Rule of Procedure 24(a)(2) requires
this Court to “permit anyone to intervene” who demonstrates that he has “an
interest relating to . . . the subject of the action” that would be impaired “as a
practical matter” because of the action, unless the interest is adequately
represented by existing parties to the litigation. Karsner v. Lothian, 532 F.3d 876,
881 n.4 (D.C. Cir. 2008). lt is well settled that Rule 24(a) should be construed
liberally in favor of permitting intervention. See Trbovich v. United Mine Workers
of America, 404 U.S. 528 (1972). Mothershed could intervene even when he may
not have filed suit under the statute relied upon by the original plaintiff and as long
as the intervenor did not assert any additional claims. United Mine Workers, 404
ILS.at,535-37.

7 . There are “four requirements for intervention as of right under Rule
24(a)(2): (1) timeliness; (2) a cognizable interest; (3) impairment of that interest;

_15_

Case 5:18-cV-01219-C Document 5 Filed 12/20/18 Page 16 of 27

and (4) lack of adequate representation by existing parties.” S_mok_eMrMi_, 252
F.3d 468, 470 (D.C. Cir. 2001).(internal citations omitted). Mothershed’s Motion
satisfies each, particularly the lack of adequate representation by the existing
party-plaintiff, which may be acute. UEMMMM_QLM, 255 F.3d
1246, 1249 (10th Cir. 2001); M._of_Arll./N.M. Counties for Stable Economic
Mh_, 100 F.3d 837, 844-45 (10th Cir. 1996).

6(a). Mothershed’s Motion Is Timely.

First, Rule 24 requires that a motion to intervene be timely. See §ni_te_d
States v. British Am. Tobacco Austl. Servs.. 437 F.3d 1235, 1238 (D.C. Cir. 2006).
There has been very little time since the Mothershed became aware of this case,
and therefore of his interest in it. The complaint was Hled on September 21, 2018.
While the Mothershed was preparing to file a motion to intervene, Plaintiff filed a
motion for a temporary restraining order on December 14, 2018, which was
promptly electronically served on Defendants’ counsel/service agent. Mothershed
submits that the time could hardly have been shorter. Though the docket reveals
that no hearing on the temporary restraining order motion is set by the Court, no
other scheduling order has been set, no discovery has been undertaken, no
disposative orders have been entered, no trial date has been set, and Defendants
have yet to file an answer or other response. Mothershed is Eling this motion as

soon as possible following the filing of the Plaintiff’s motion for a temporary

_16-

Case 5:18-cV-01219-C Document 5 Filed 12/20/18 Page 17 of 27

restraining order. A motion to intervene filed just over a week after the case was
initiated and within a few days of a request for injunctive relief is timely. In
considering the timeliness of the intervention, the Court should consider the
totality of the circumstances, NAACP v. New York. 413 U.S. 345, 366 (1973),
including the length of time since the movant knew of his interest in the case;
prejudice to the existing parties cause by any delay in intervening (but not delay
caused by the intervention itself); prejudice to the proposed intervenor, and the
existence of any unusual circumstances, M_uclear€or;p.LCM, 696 F.2d
141, 143 (1st Cir. 1982). In addition, there is no evidence that any party, will be
prejudiced by Mothershed’s intervention in this action, See In re Lutheran Bhd.
Variable Ins. Prods. Co. Sales Practices Litig., No. 99-1309, 2002 WL31371945, at
*3 (D. Minn. Oct. 7, 2002). Likely, the grant of intervention will not cause an
additional burden and, likely, will be of substantial beneEt to the Court.

6(b). Mothershed’s Strong Interests in Preserving the Constitutional
Integrity Protection of conduct of Oklahoma appellate proceedings for Citizen-
Litigants. Second and third, Rule 24 requires that a movant “claim an interest
relating to the property or transaction that is the subject of the action, and [be] so
situated that disposing of the action may as a practical matter impair or impede the
movant’s ability to protect its interest.” Fed. R. Civ. P. 24(a)(2). Mothershed has

an interest in ensuring that Oklahoma Rule 1.36 appellants in their exercise of

_17_

Case 5:18-cv-01219-C Document 5 Filed 12/20/18 Page 18 of 27

their First Amendment right to petition and free speech rights, and Fourteenth
Amendment rights to due process of the law and equal protection of the law do
rightfully fully participate in Oklahoma appeals through filing merits appellate
briefs or through meritous disposative motions and that this Court’s Constitutional
control over Oklahoma appeals is preserved. Permissive intervention is
appropriate where the proposed Intervenor’s claims or defense raises the same
legal questions as the claim or defense of the named plaintiffs. Kobach v. U.S.

Election Assistance Commission, No. 13-CV-4095-EFM-DJW, 2013 WL 6511874,

 

at *5 (D. Kan. Dec. 12, 2013). A pursual of the present Plaintiffs’ complaint (Doc.
1) with proposed changes shown above shows that the allegations are virtually
word for word. Indeed, the Florida v. United States case relied upon and cited by
the District Court of Kansas where the plaintiffs’ interests and intervenor’s
interests were parallel when it granted motions to intervene as parties Kobach v.

U.S. Election Assistance Commission, No. 13-CV-4095-EFM-D]W, 2013 WL

 

6511874, at *5 (D. Kan. Dec. 12, 2013). Hatton’s and Mothershed’s interests are
paralell.

Because it is appropriate for Mothershed be granted such leave here.
Mothershed’s mission and activities involve protecting the integrity of every
citizen’s U.S. Constitutional appellate rights and that existing properly enacted

rules of court procedure regulating the appellate process respect and strictly

_13_

Case 5:18-cv-01219-C Document 5 Filed 12/20/18 Page 19 of 27

strictly enforce the litigants’ U.S. Constitutional substantive and procedural rights
and interests by prohibiting the filing of a merits appellate brief. Mothershed’s
adoption of Plaintiff’s complaint demonstrates that he, also, supports the legal
assertions as those made by the Plaintiff in his complaint and motion, Mothershed
possesses unique knowledge, perspective, and expertise regarding the issues in
this action. Finally, Mothershed’s mission and activities fundamentally deal with
a special interest in the protection fair and impartial appellate proceedings and the
administration justice for out of state appellants’ rights,

Mothershed has as his mission is the advancement and protection of the
integrity of his and others’ Oklahoma judicial proceedings, raising the standards of
Oklahoma appeals to minimally support rights and interests afforded him and
others under the U.S. Constitution and the preservation the constitutional balance
giving this Court’s control over Oklahoma Rule 1.36 appellate proceedings for the
interests of out of state litigants. Mothershed has helped his and other citizens
defense of the integrity of Oklahoma judicial proceedings by his causing their
judicial proceedings to be conducted as, minimially, required by the U.S.
Constitution and not to permit Defendants’ erosion, circumvention or to subtly
subvert his and others of their essential U.S. Constitutional rights and interests to
fully and fairly litigate Oklahoma appeals, taking action to ensure that appellants’

rights to file an appellate brief are followed and strictly enforced, and by helping his
_19_

Case 5:18-cv-01219-C Document 5 Filed 12/20/18 Page 20 of 27

fellow citizens of the states to, also, enforce their constitutionally protected rights
in the routine conduct of state judicial proceedings

6(iii). Fourth, (4) lack of adequate representation by existing parties. The
present Plaintiffs’ are citizens of the state of Oklahoma and cannot raise certain
issues in this litigation. Mothershed is a citizen of the state of Arizona, giving rise
to U.S. CONST., Art. IV, Privileges and lmmunities, Sec. 1, and Full Faith and
Credit, Sec. 2 issues warranting the addressing and protection of those issues by
this Court in its disposition of this litigation. The present party is a citizens of the
state of Oklahoma and therefore cannot raise issues arising under U.S. CONST.,
Art. IV, Privileges and Immunities, Sec. 1, and Full Faith and Credit, Sec. 2. This
potential Plaintiff-Intervenor would bring a meaningful, out of state voice to this
lawsuit and, also, permit the Court to protect the rights and interests of the out of
state community in this litigation. Accordingly, proposed Intervenor-Plaintiff
respectfully requests that this Court grant him Plaintiff-Intervenor status, to avoid
harm to the out of state community of Rule 1.36 parties.

Mothershed can provide and assist the Court and to the present Plaintiff with
an understanding of the out of state national and constitutional implications of this
challenge which the present Plaintiff may or may not bring, for reasons they are
citizens of the state of Oklahoma and may not rightfully raise these issues.

C. Plaintiff Will Not Adequately Protect the Non-Citizens of Oklahoma and, too,
_2()_

Case 5:18-cv-01219-C Document 5 Filed 12/20/18 Page 21 of 27

Mothershed’s interest in advancing protections for the integrity of Oklahoma
appeals for out of state court appellants.

Absent the opportunity to intervene, Mothershed’s interests and out of state
litigants will not be adequately protected. By law, the Defendants are represented
by the Office of the Oklahoma Attorney General (“OAG”) and does not represent
the U.S. Constitutional civil rights of the citizens of the state of Oklahoma or
citizens of other states. Rather, the OAG represents the unconstitutional Rule
1.36 and the unconstitutional interests and activities of the Defendants. But the
components of the OAG has an obligation to zealously protect the interests of the
Defendants and the unconstitutional Rule 1.36 and are likely to demonstrate
profound hostility and aggressive opposition to Rule 1.36 as well as to other similar
unreasonable state regulation of the appellate process. T here are indications that
this conflicting hostility of the OAG is ongoing. Furthermore, Supreme Court
precedent dictates that the burden to prove inadequacy of representation already
“should be treated as minimal.” Trbovich, 404 U.S. at 538 n.10. This “requirement
of the Rule is satisfied if the applicant shows that representation of his interest
‘may be’ inadequate.” Id. Thus, Mothershed should be allowed to intervene as of
right if the Defendant may not diligently putsue the same objective as the citizens
of Oklahoma and Mothershed may raise issues having U.S. constitutional

implications in this litigation which the present Plaintiff may not rightfully raise.

_21_

Case 5:18-cV-01219-C Document 5 Filed 12/20/18 Page 22 of 27

7. Mothershed as a movant either has a right to intervene, or is eligible for
permissive intervention, because he has Article III backward-looking standing,
MLQBL.HM, 536 U.S. at, 413-414. Plaintiff has standing to intervene
because Plaintiff has standing to sue and too, Mothershed has sustained the same
Rule 1.36 injuries at the hands of the Defendants in his Oklahoma Rule 1.36 appeal
MM§QL Case No. 115,367 (“Apach_e appeal”), he
has the same claims as Hatton, and too, he has the same right to the same relief
and remedies as the Plaintiff in this 42 U.S.C. § 1983 action, Moreover, an
intervenor, Mothershed, need not establish his standing to be granted permissive
intervention, In San |uan County v. United States, 420 F.3d 1197, 1206 (10th Cir.
Utah 2005), the Tenth Circuit held “a party seeking to permissive intervene need
not first establish its standing.”14 "[S]o long as another party with constitutional
standing on the same side as the intervenor remains in the case." Id
8. Mothershed as the prospective Plaintiff-Intervenor meets the standard for
permissive standard for permissive intervention, Rule 24(b) does not impose any
additional requirements, but is simply a matter within the sound discretion of the
district court. See EEOC v. National Children’s Ctr., 146 F.3d 1042, 1046 (D.C. Cir.

1998). Permissive intervention is appropriate Where the proposed Intervenor’s

 

14 The Tenth Circuit vacated this opinion on tehearing en banc and affirmed that standing is
not required for intervention in San ]uan County v. U.S., 503 F.3d 1163, 1172 (10th Cir. 2007),

WashinLon State Apple Advertising Comm'n, 432 U.S. 333, 343 (1977).
_22-

Case 5:18-cV-01219-C Document 5 Filed 12/20/18 Page 23 of 27

claims or defense raises the same legal questions as the claim or defense of the

Kobach v. U.S. Election Commission, No.

     

named plaintiffs. ix"`ssistance
13-CV-4095-EFM-DIW, 2013 WL 6511874, at *5 (D. Kan. Dec. 12, 2013). “Rule
24(b) allows permissive intervention under the following conditions: (i) the
application to intervene is timely ; (ii) the applicant’s claim or defense and the main
action have a question of law or fact in common; and (iii) intervention will not
unduly delay or prejudice the adjudication of the original parties’ rights.”EEOC v.
National Children’s Ctr., 146 F.3d at, 1046; forest Guardians v. U.S. Dep't of

Interior, No. CIV-02-1003 ]B/WDS, 2004 WL 3426413, at *10 (D.N.M. ]an. 12,

 

2004). In this case, these standards have been met.

8(i) This motion is timely and will not delay or prejudice the adjudication of
the original parties’ rights, as follows: “In exercising its discretion, the court must
consider whether the intervention will unduly delay or prejudice the adjudication
of the original parties’ rights.” Fed. R. Civ. P. 24(b)(3); Donnelly v. Glickman, 159
F.3d 405, 412 (9th Cir. 1998) (the question is whether intervention will unduly
delay the main action or will unfairly prejudice the parties). To determine
timeliness, the court examines: (1) the stage of litigation; (2) the prejudice to other
parties; and (3) the reason for and length of any delay. San lose Mercury News, Inc.
v. U.s. Dist. court-N. Dist. gsan lose), 187 F.3d 1096, 1101 (th cir. 1999). A

motion to intervene may be filed at either the merits phase or the remedial phase

-23..

Case 5:18-cV-01219-C Document 5 Filed 12/20/18 Page 24 of 27

of the litigation. Since there has been no discovery conducted and no disposative
motions filed or decided neither the United States nor the City has any basis to
assert prejudice. T here has been no delay by the proposed Intervenor who seeks
to resolve the same concerns with the original party, See, e.g., ML<§
A_ng__,eles 288 F.3d 391, 398 (9th Cir. 2002)(finding union timely filed its motion to
intervene one-and-a-half months after the suit was Bled); §§]Lel\/l_<£i_ig&\le@L
mg 187 F.3d at 1101 (Ending motion to intervene timely when filed twelve weeks
after basis for intervention occurred). The Fifth Circuit has held a motion to
intervene was timely where the United States' application to intervene to assert
a tax lien was filed more than one year after the United States learned of the suit,
and after discovery and pretrial proceedings had occurred. Diaz v. Southern
Drilling Com., 427 F.2d 1118 (5th Cir. 1970), cert. den. 400 US 878 (1970).

8(ii). Plaintiff Intervenor’s claims share common questions of law and of fact
with the claims brought by Hatton. The Proposed Intervenor-Plaintiff
unquestionably shares common claims with the Plaintiff because he has adopted
Plaintiff’ s complaint and motion word for word.

8(iii). Plaintiff Intervenor’s intervention will not unduly delay or prejudice
the adjudication of the original party's rights, See, Paragraphs 6(i), and 6(ii), above.

9. The Court should exercise its discretion and grant intervention for

Mothershed. Mothershed is a citizen of the state of Arizona, giving rise to his
_24-

Case 5:18-cv-01219-C Document 5 Filed 12/20/18 Page 25 of 27

denial of access to Oklahoma appellate courts U.S. CONST., Art. IV, Privileges and
Immunities, Sec. 1, and Full Faith and Credit, Sec. 2 issues warranting the
addressing and its protection of Mothershed by this Court in its disposition of this
litigation. The present party is a citizen of the state of Oklahoma and therefore
cannot raise issues arising under U.S. CONST., Art. IV, Privileges and Immunities,
Sec. 1, and Full Faith and Credit, Sec. 2. This potehtial Plaintiff-Intervenor would
bring a meaningful, out of state voice to this lawsuit and permit the Court to
protect the rights and interests of the out of state community in this litigation.
Accordingly, proposed Intervenor-Plaintiff respectfully requests that this Court
grant him Plaintiff-Intervenor status, to avoid harm to the out of state community
for all Rule 1.36 parties.

10. Finally, the Court must determine whether the intervention will unduly
delay or prejudice adjudication of the rights of the original parties. Given the early
stage of this litigation, an evidentiary hearing is neither set nor needed because the
facts are based upon the public record of the Defendants, when no scheduling order
has been entered and no discovery has taken place, this intervention should not
unduly delay this action or prejudice the Plaintiff Hatton’ rights, any more than
their intervention in the inverse case delayed or prejudiced that litigation,
Furthermore, the experience and expertise of the Mothershed will assist the

Court, rather than hamper it.
_25_

Case 5:18-cV-01219-C Document 5 Filed 12/20/18 Page 26 of 27

CONCLUSION
For the reasons set forth above, proposed Plaintiff Intervenor requests that
the Court grant him Plaintiff-Intervenor status in this action.

Resp t lly submitted,

aff%`

/George l:. Mothershed, Intervenor-Plaintiff pro se
6901 West Tonto Drive
Glendale, Arizona 85308-5533
Telephone (602) 866»2760

email: gmothershed@msn.com

 

VERIFICATION
STATE OF ARIZONA )
) ss.
MARICOPA COUNTY )
I, George L. Mothershed, being first duly sworn, afdrm and say that I am the intervenor-
plaintiff in the above-styled action; and that I have read the above and foregoing document and
l know the contents thereof. The facts therein stated are fully stated, true and correct of my

own personal knowledge.
DATED: Dec b /_(L, 2018, at Glendale, Arizona,

br /£dz//j/ v
George L. Mothershed, Proposed Intervenor-Plaintiff.

Taken, sworn to and subscribed before me this f Yfi\ day of December, 2018.

(Seal) M“ 6 wm

'\ d EDD|E B_ ENR|QuEz Notary Public in and for the State of Arizona

"'_` _` : Nolarmeuc-smeofmm
masseoi:$g‘oum
Ju¢wz,ao§°"°s

 

 

 

 

 

_26-

`l
ar I(T

Case 5:18-cV-01219-C Document 5 Filed 12/20/18 Page 27 of 27

Notice of Electronic Filing
I hereby certify that on the date of filing the above and foregoing
document, submitted the original of the attached document to the Clerk's Office
using the CM/ECF System for filing and transmittal of a Notice of Electronic
Filing to the following CM/ECF registrants:

Michel ]. Hunter, Esq., Attorney General
Office of Oklahoma Attorney General
313 NE 21st Street

Oklahoma City, OK 73105-3207
Attorney for Defendants

and I, also, hereby certify that a copy of the foregoing and above document was by way
of United States Postal Service mail three day postage prepaid mailed on the 14th day
of December 2018, to:

Paul Anthony Hatton
10 ]ordan Way
uls Valley, OK 73075-6921

 
 

 

_2'7_

 

